DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Lyons et al. [US 2004/0001192] teaches a method of calibrating a lithography tool, by exposing a wafer so that a resultant patterned image is tilted with respect to the wafer and measuring characteristics of the tilted patterned image with a portion of the lithography tool to determine focus parameters of an exposure system to perform calibration of the lithography tool.
Terasawa et al. [US 5,331,369] teaches an exposure apparatus (see Fig. 1) that performs an exposure process to transfer a pattern of a mask (3) to a substrate (7), comprising: a projection optical system (6) configured to project the pattern of the mask onto the substrate; a measurement pattern (5) arranged on an object plane of the projection optical system; a first detection unit (13) configured to detect light from the measurement pattern via the projection optical system; and a control unit (20) configured to control a relative position between the mask and the substrate in the optical axis direction when the exposure process is performed (drive means 17 and 18), wherein the control unit controls the relative position based on a first light amount distribution, which represents a light amount of light having passed through each of the plurality of pattern elements, obtained from a detection result of the first detection unit at a first timing and a second light amount distribution, which represents a light amount of light having passed through each of the plurality of pattern elements, obtained from a detection result of the 
Amano et al. [US 6,714,281] teaches a similar measurement arrangement that intermittently measures the focus position during exposure (see Figs. 1 and 3). 
The previously cited prior art fails to teach the specifics of “a measurement pattern arranged on an object plane of the projection optical system and including a plurality of pattern elements having different positions in an optical axis direction of the projection optical system” in combination with the other features of the claim. Claims 2-12 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882